Citation Nr: 1749831	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU), on an extraschedular basis prior to October 16, 2013, and a schedular basis since that date.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1973 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran and his friend testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing is associated with the electronic claims files.  

In October 2014, the Board found that evidence of unemployability had been submitted, and therefore entitlement to TDIU had been raised by the record.  The Board took jurisdiction of the TDIU issue and then remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development.  The Board again remanded the TDIU issue in April 2016 for further development.  The claim is now back before the Board on appeal. 

The issue of entitlement to a TDIU prior to October 16, 2013, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Effective October 16, 2013, the Veteran's service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment consistent with his education and experience.




CONCLUSION OF LAW

Effective October 16, 2013, the criteria for a TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In this case, the Veteran is service-connected for the following disabilities:  bilateral pes planus, rated as 10 percent since August 31, 2007, and 50 percent since October 16, 2013; pseudofolliculitis barbae with scars, rated as 0 percent since August 31, 2007, and 30 percent since October 16, 2013; degenerative bone spurring of the left knee, rated as 10 percent since October 16, 2013; tinea pedis and tinea unguium of the bilateral feet, rated as 0 percent since August 31, 2007; right ankle sprain, rated as 0 percent since October 16, 2013; sinusitis, rated as 0 percent since October 16, 2013; and, allergic rhinitis, rated as 0 percent since October 16, 2013.  The Veteran's combined disability rating is 10 percent since August 31, 2007, and 80 percent since October 16, 2013.  As such, since October 16, 2013, the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for the award of a schedular TDIU are met.  

Accordingly, the Board will now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16(a).

At his July 2014 Board hearing, the Veteran testified that his current occupation was a truck driver.  See Board Hearing Transcript, page 3.  However, the Veteran stated that sometimes there was nothing for the truck to do and he had to then hold road signs all day (i.e., for eight hours).  Id.  He could not sit during this time.  Id.  He testified that he has to work because he has bills to pay.  Id.  The Veteran indicated that "it's hard for me to just stay on the job."  Id.  

In a July 2015 statement, the Veteran reported that he was currently employed, but documented the dates that he had missed work in 2014 and 2015 due to his "leg and foot pain."  In September 2015, the Veteran submitted a formal TDIU application (VA 21-8940 Form) regarding his educational and occupational history.  On the Form, the Veteran indicated that his service-connected feet prevented him from securing or following any substantially gainful employment.  He stated that he worked as a driver until 2015; however, the Veteran provided his currently monthly earned income from his employment.  He did not provide a date that he last worked full-time or a date that he became too disabled to work.  The Veteran did not have any education or training beyond the 8th grade.  

The Veteran's employer submitted a September 2015 statement, in which the employer listed the Veteran's days of leave in 2014 and 2015.  The Veteran's employer submitted another statement in September 2015, in which the employer stated that the Veteran was a current employee.  The employer indicated that the Veteran had worked as a driver and trainer on and off for the last ten years.  The employer stated that the Veteran had to be let go at one point in the last ten years because he had missed too much work due to his pain in his foot and leg.  However, the Veteran had since returned to the job, but did have to leave work early 5-7 times per month on average because of pain in his foot and leg.  The employer stated that the Veteran was an asset to the company and that it was hard to find an employee "that skilled and dedicated to his job."

The Veteran was afforded VA feet and joints examinations in April 2008.  At the examinations, the Veteran reported that he was currently employed as a truck driver.  The Veteran stated that in the last 12 months, he had missed 8 weeks of work due to his service-connected disability.  The VA examiner found that the Veteran's pes planus, bilateral patellofemoral syndrome, and chronic right ankle strain caused significant effects on his occupation due to his pain.  The examiner stated that the Veteran had been out of work for approximately 60 for ankle and knee pain in the last 12 months.  He maintained his job with an understanding employer.  Based on his description of pain and amount of time out of work, the examiner found that the Veteran was incapable of his current work as a dump truck local driver 16% of the time.

At his August 2010 VA feet examination, the Veteran was a full-time truck driver.  He indicated that he had missed 14 days in the past 12 months - 5 of them for his feet specifically and 7 for doctors appointments.  The VA examiner found that the Veteran's bilateral pes planus causes significant effects on his occupation due to his pain.  Specifically, the pes planus caused increased absenteeism at the Veteran's employment.

At his August 2015 VA examination, the Veteran stated that he had chronic pain in his feet and difficulty with ambulation.  He indicated that these symptoms were exacerbated by standing for prolonged periods.  His occupation as a construction worker involved standing, ambulation, and driving.  The Veteran used a cane regularly.  The VA examiner found that the Veteran's pes planus impacted his ability to perform any type of occupational task.  Specifically, the Veteran would have difficulty with employment that entailed prolonged standing and walking due to his severe bilateral pes planus.

The Veteran was afforded VA knees and ankles examinations in September 2016.  The VA examiner noted that the Veteran wore knee and ankle braces constantly.  The examiner found that the Veteran's service-connected knee and ankle disabilities impacted his ability to perform any type of occupational task.  Specifically, the Veteran would have difficulty standing and walking greater than 5-10 minutes or 50 yards.

The Board notes that substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16(a).  Although there is no standard articulated in the regulation as to the meaning of "protected" work, the dictionary defines the word "protect" as meaning "to maintain the status or integrity of especially through financial or legal guarantees" or "to provide a guard or shield."'  See Cantrell v. Shulkin, 28 Vet. App. 382, 388-89 (2017) (finding "there is no standard against which VA adjudicators can . . . determine whether [a veteran] is employed in a protected environment").  Based on the medical and lay evidence outlined above, the Board finds that the Veteran's employment since October 16, 2013, is employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  

Specifically, the VA examiners found that the Veteran's service-connected disabilities have significant effects on his occupation, to include increased absenteeism, and that he is unable to stand for more than 5-10 minutes due to his service-connected disabilities.  However, the Veteran stated that he is required to stand for up to 8 hours per day on occasion at his employment.  The Veteran testified that he has to have a job, despite his pain from his service-connected disabilities, because he has bills to pay.  The Veteran's current employer stated that the Veteran had to be fired recently because of the amount of time from work he had missed due to the pain from his service-connected disabilities.  The Veteran stated that he has missed several days from work due to his pain.  The Veteran's employer acknowledged that since the Veteran was hired back to the position, he has missed several days from work due to his pain.  However, the employer expressed his gratitude for the Veteran as an employee and appears to overlook the fact that the Veteran misses several days per month from work.  The April 2008 VA examiner found that the Veteran was incapable of his current work as a dump truck local driver 16% of the time, and noted that the Veteran had an "understanding employer."

The Board finds that the Veteran's employment since October 16, 2013, is employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the Veteran met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) effective from October 16, 2013.  The evidence shows that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., no more than marginal).  Accordingly, a TDIU is warranted from October 16, 2013.  38 C.F.R. § 4.16.  

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  

However, since October 16, 2013, the SMC requirements have not been met, as the TDIU rating is not being awarded based exclusively on the symptoms of any single service-connected disability.  Instead, the Veteran is being awarded TDIU based on the combined effects of all of his service-connected disabilities on his employability - particularly, his service-connected feet, right ankle, and right knee.  Thus, the Veteran does not satisfy the single 100 percent rating requirement for SMC under 1114(s).  SMC at the housebound rate since October 16, 2013, is not warranted.


ORDER

The claim of entitlement to a TDIU is granted on a schedular basis, effective October 16, 2013.


REMAND

As the Veteran does not meet the schedular requirements for a TDIU prior to October 16, 2013, the Board finds that the issue should be referred to the Director of the Compensation Service for adjudication in accordance with 38 C.F.R. 
§ 4.16(b).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).


Accordingly, the case is REMANDED for the following actions:

1.  Submit the question of entitlement to TDIU under 38 C.F.R. § 4.16(b) prior to October 16, 2013, to the Director of Compensation Service for extraschedular consideration.

2.  Then, readjudicate the claim of entitlement to a TDIU prior to October 16, 2013, on an extraschedular basis.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


